DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosaka (US 20150371577).
Regarding claim 1, Hosaka discloses (Figs. 1-9D) a liquid crystal projector comprising:
a liquid crystal panel (10R, 10G, 10B) having a pixel circuit that modulates light based on video data corresponding to each of pixels (section 0044); and a shift device (15, 100) configured to shift the modulated light by the pixel circuit so that a position of a projected pixel on a screen (80) by the modulated light is shifted for each of the pixels, wherein the pixel circuit modulates n pixels (Px, a-j) of a first group, n being an integer of 2 or more, from among pixels of an image specified by video data in first frame period, and modulates n pixels (Px, a-j) of a second group in second frame period next to the first frame period, and the n pixels of the first group are different from the n pixels of the second group (section 0058; Figs. 4A-4D, 6A-9D).
Regarding claim 2, Hosaka discloses (Figs. 1-9D) the shift device (15, 100) is configured to shift the position of the projected pixel along a first axis (right and bottom) and along a second 
Regarding claim 3, Hosaka discloses (Figs. 1-9D) each of the n pixels (Px, a-j) of the first group are totally different from each of the n pixels (Px, a-j) of the second group (Figs. 4A-4D, 6A-9D).
Regarding claim 4, Hosaka discloses (Figs. 1-9D) the liquid crystal panel includes a first liquid crystal panel (10R) corresponding to a first color; a second liquid crystal panel (10B) corresponding to a second color different from the first color; a third liquid crystal panel (10G) corresponding to a third color different from the first color and the second color (section 0041), and combines modulated light by a pixel circuit of the first liquid crystal panel, modulated light by a pixel circuit of the second liquid crystal panel, and modulated light by a pixel circuit of the third liquid crystal panel, thereby forming the projected pixel (sections 0044-0049).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mashitani et al. (US 20150219983) and Tanaka et al. (US 20100182482).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/            Primary Examiner, Art Unit 2871